937 So.2d 45 (2006)
Paula RANKINS, Appellant
v.
STATE of Mississippi, Appellee.
No. 2005-CP-01373-COA.
Court of Appeals of Mississippi.
September 5, 2006.
Paula Rankins, Appellant, pro se.
Office of the Attorney General by Jeffrey A. Klingfuss, attorney for appellee.
Before KING, C.J., SOUTHWICK and IRVING, JJ.
SOUTHWICK, J., for the Court.
¶ 1. This is an appeal from the denial of Paula Rankins' motion for post-conviction relief. Since the appeal was perfected, the inmate has been released from incarceration. A discharge certificate from the Mississippi Department of Corrections has been provided to us, dated April 5, 2006.
¶ 2. Post-conviction relief may be considered only for individuals convicted under our laws and who are presently in custody. Miss.Code Ann. § 99-39-5 (Supp.2005). Since Rankins is no longer in custody, we dismiss the appeal as moot.
¶ 3. THE APPEAL FROM THE JUDGMENT OF THE CIRCUIT COURT OF TUNICA COUNTY IS DISMISSED AS MOOT. ALL COSTS OF THIS APPEAL ARE ASSESSED TO TUNICA COUNTY.
KING, C.J., LEE AND MYERS, P.JJ., IRVING, CHANDLER, GRIFFIS, BARNES, ISHEE AND ROBERTS, JJ., CONCUR.